       Case 1:20-cv-01101-KG-SCY Document 20 Filed 02/18/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JMP COMPANY INC.,

       Plaintiff,

v.                                                    No. 1:20-cv-01101-KG-SCY

STATE FARM FIRE AND
CASUALTY COMPANY,

       Defendant.

                              ORDER GRANTING BIFURCATION

       THIS MATTER having come before the Court on State Farm Fire and Casualty Company’s

Motion to Bifurcate and Stay (Doc. 19), Plaintiff conceding the relief sought in the motion, and

the Court being otherwise sufficiently advised in the premises, finds that the motion is well-taken

and should be granted.

       IT IS THEREFORE ORDERED that extra-contractual bad faith claims asserted by

Plaintiff shall be and hereby are bifurcated and stayed, such that the underlying contract claims for

property damage caused by hail and wind damage shall proceed before any extra-contractual bad

faith claims are tried. This Order applies to both discovery and trial.




                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE
       Case 1:20-cv-01101-KG-SCY Document 20 Filed 02/18/21 Page 2 of 2




Submitted by:

MILLER STRATVERT P.A.


/s/ Todd A. Schwarz
Todd A. Schwarz
Attorneys for Defendant
Post Office Box 25687
Albuquerque, NM 87125-0687

Approved by:


/s/ Derek L. Fadner – approved via email
Derek L. Fadner
James M. McClenny
McClenny Moseley & Associates, PLLC
Attorneys for Plaintiff
516 Heights Blvd.
Houston, TX 77007

and

Jonathan L.R. Baeza
Martinez & Martinez Law Firm, PLLC
730 E. Yandell Dr.
El Paso, TX 79902




                                           2
